CaSe: 1217-md-02804-DAP DOC #Z 1139 Filed: 11/19/18 1 Of 2. Page|D #Z 28385

_ AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection ofPremises in a Civil Action

UNITED STATES DisTRiCT CoURT

 

 

 

 

for the
Northern Distn'ct of Ohio
|n re: Nationa| Prescription Opiate Litigation )
Plaintijj” )
v. ) Civil Action No. 1:17`MD'2804
)
)
Defendant )

SUBPOENA TO PRODUCE DOCUNIENTS, ]NFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES lN A CIVIL ACTION

David A. Yost, the Ohio State Auditor

To: Attn: Lega| Department, 88 East Broad Street, 5th Floor, Columbus, OH 43215

 

(Name of person to whom this subpoena is directed)

6 Proa'uctz'on: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See attached duces tecum

 

l-"lace: Ulm€r & B€me Ll-P Date and Tirne:
65 East State Street, Suite 1100

Columbusl OH 43215 12/17/2018 10:00 am

 

 

 

El Inspection ofPremz'ses: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Tirne:

 

 

 

 

 

 

'l`he following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(c), relating to the place of compliance;
Rule 45 (d), relating to your protection as a person subject to a subpoena; and Rule 45 (e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR
/s/ Michae| N. Ungar

 

 

 

Signature of Cle)'k or Depzlty Clerk Atforney 's Sig'nature

 

The name, address, e~rnail address, and telephone number of the attorney representing (name afparty) l\/lCK€SSf->n COVP-
, Who issues or requests this subpoena, are:
Michae| N. Ungar, 1660 W. 2nd St., #1100 C|eve|and, OH 44113, mungar@ulmer.com, (216) 583-7000

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored inforrnation, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 

 

CaSe: 1217-md-02804-DAP DOC #Z 1139 Filed: 11/19/18 2 Of 2. Page|D #Z 28386

AO 88B (Rev. 02/14) Subpoena to Prcduce Documents, Information, or Objects or to Perrnit Inspection of Prernises in a Civil Action (Page 2)

Civil Action No. l 517'MD~2804

PROOF OF SERVICE
(T his section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received thlS SuprCna for (nanze of individual and title ifany) DO`\/ Ld U\ O%/\~ 0\’\ \§) §i()i€ A§LCL +0\(
On (date) ill \Vj` \?2

§§ l served the subpoena by delivering a copy to the named person as follows: 10 U\ SC( \/l W()\

Q\I\Y\S Ne\fc» \/Caa\ /\dt\o\r\

 

 

on (date) \l_@ 13 C[+ ;or
lou 1671M

 

l_'j I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00 .

l declare under penalty of perjury that this information is true.

uaw \l)ll¢>…§ &JQW OvaM/m

Server 's signature

Er \ lid t\/l. C\tt\meanS//\jtote §§ S“€t\/o/

Printed name and title

2862 Johnstown Rd.
Columbus, OH 43219

Server ’s address

 

Additional information regarding attempted service, etc.:

 

